Name: Commission Regulation (EEC) No 3261/85 of 21 November 1985 amending for the seventh time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /20 Official Journal of the European Communities 22. 11 . 85 COMMISSION REGULATION (EEC) No 3261/85 of 21 November 1985 amending for the seventh time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries has authorized a body to issue attestations of equivalence ; whereas it is appropriate, therefore, to recognize those attestations as being equivalent to Community certificates and to allow into free circulation the products which they cover ; whereas it is necessary to supplement in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (2), as last amended by Regulation (EEC) No 541 /85 (3), recog ­ nizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries authorized to issue attestations of equivalence ; Whereas, since that time, the German Democratic Repu ­ blic has undertaken to comply with the requirements laid down for the marketing of hops and hop products and HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby supplemented by the following : Country of origin Organizations authorizedto issue attestations Products CCT heading No GERMAN DEMOCRATIC VEB Wissenschaftlich Hop cones ex 12.06 REPUBLIC Technisch-Ã konomisches Hop powders ex 12.06 Zentrum der Brau- und Saps and extracts of hops 13.03 A VI Malzindustrie \ 1017 Berlin Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 175, 4. 8 . 1971 , p . 1 . 0 OJ No L 367, 28 . 12. 1978 , p. 28 . (J) OJ No L 62, 1 . 3 . 1985, p. 57 .